


--------------------------------------------------------------------------------



SECOND AMENDMENT TO PURCHASE AGREEMENT
AND TO DEVELOPMENT AGREEMENT


This SECOND AMENDMENT TO PURCHASE AGREEMENT AND TO DEVELOPMENT AGREEMENT (the
“Second Amendment”) is made this 31st day of December, 2007, by and between St.
Charles Community, LLC, a Delaware limited liability company
(“Seller/Developer”), and U.S. Home Corporation, a Delaware corporation
(“Purchaser/Builder”).


WITNESSETH:


WHEREAS, Seller/Developer and Purchaser/Builder are parties to a certain
Purchase Agreement dated March 4, 2004, as amended by a certain First Amendment
to Purchase Agreement dated June 20, 2006 (collectively, the “Contract”), for
the purchase and sale of certain property located within the Fairway Village
section of the St. Charles Planned Unit Development project in Charles County,
Maryland, as more particularly described in the Contract (the “Property”); and


WHEREAS, Seller/Developer and Purchaser/Builder are also parties to a certain
Development Agreement dated March 4, 2004, as amended by a certain First
Amendment to Development Agreement dated September 20, 2004 (collectively, the
“Development Agreement”), whereby Seller/Developer and Purchaser/Builder have
made certain agreements with respect to the development of infrastructure for
the Property in connection with the purchase of residential Lots in the Property
by the Purchaser/Builder under the Contract; and


WHEREAS, Seller/Developer and Purchaser/Builder desire to amend and modify
certain terms of the Contract and the Development Agreement as more particularly
set forth below in this Second Amendment.


NOW, THEREFORE, in consideration for the mutual promises and covenants of the
parties, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller/Developer and Purchaser/Builder hereby
agree as follows:


1.           Incorporation of Recitals.  Each of the recitals set forth above
are hereby incorporated by reference as if set forth fully at this point in this
Second Amendment.


2.           Defined Terms.  Capitalized terms used and not defined in this
Second Amendment shall have the meanings ascribed to them in the Contract and
the Development Agreement.


3.           December 2007 Lot Takedown and Initial 2008 Lot Takedown Prior to
June 1, 2008.  On or before December 31, 2007, time being of the essence,
Purchaser/Builder shall purchase and settle under the Contract and Development
Agreement, a number of Lots in the Property, being approximately 51 Lots, with
an aggregate base purchase price under the Contract of Three Million Seven
Hundred Seventy-Eight Thousand Dollars ($3,778,000.00) (the “December 2007
Takedown”).  On or before June 1, 2008, time being of the essence,
Purchaser/Builder shall purchase and settle under the Contract and Development
Agreement, a number of Lots in the Property, being approximately 49 Lots (which,
together with the December 2007 Takedown, shall not exceed 100 Lots), with an
aggregate base purchase price under the Contract of Three Million Seven Hundred
Twenty-Two Thousand Dollars ($3,722,000.00) (the “Initial 2008 Takedown”).  For
purposes of this Section, the aggregate base purchase price of the December 2007
Takedown and the Initial 2008 Takedown shall be determined by the minimum Lot
prices set forth in Section 4 below in this Second Amendment.  Seller/Developer
represents that there is, as of the date of this Second Amendment, a sufficient
number of Lots finished in accordance with the Development Agreement so as to be
ready for closing in accordance with the December 2007 Takedown and the Initial
2008 Takedown to allow the Purchaser/Builder to acquire Lots with an aggregate
base purchase price of Seven Million Five Hundred Thousand Dollars
($7,500,000.00).  The parties acknowledge that, prior to the execution of this
Second Amendment, Seller/Developer has provided Purchaser/Builder with
information regarding available Lots in the Property for settlement in
accordance with the December 2007 Takedown and the Initial 2008 Takedown.  The
December 2007 Takedown and the Initial 2008 Takedown shall otherwise be on all
terms and conditions set forth in the Contract and the Development
Agreement.  Upon settlement of the December 2007 Takedown on or before December
31, 2007, Seller/Developer acknowledges that Purchaser/Builder will have
satisfied the takedown requirements of the Contract for calendar year 2007.  The
Initial 2008 Takedown may be in one or more settlements, provided that all such
settlements are completed prior to June 1, 2008, time being of the essence.


 
 

--------------------------------------------------------------------------------

 
4.           Temporary Purchase Price Modification. The final purchase price of
Lots purchased by the Purchaser/Builder in the December 2007 Takedown and the
Initial 2008 Takedown shall be 22.5% of the “selling price” of homes constructed
on such Lots by the Purchaser/Builder, rather than 30%, provided that this
temporary purchase price reduction shall not apply to Lots purchased by the
Purchaser/Builder under the Contract and Development Agreement prior to December
1, 2007.  The minimum price paid by the Purchaser/Builder under the Contract for
Lots shall be Seventy-Eight Thousand Dollars ($78,000.00) for single family
building Lots and Sixty-Eight Thousand Dollars ($68,000.00) for townhome
building Lots.   The foregoing provisions of this Section 4 shall apply only to
Lots purchased by the Purchaser/Builder in the December 2007 Takedown and the
Initial 2008 Takedown.  From and after the December 2007 Takedown and the
Initial 2008 Takedown, the final purchase price for Lots purchased in the
Property by the Purchaser/Builder shall revert to that shown and set forth in
the Contract and Development Agreement.  The timing of calculation and basis or
formula for calculation of the final purchase price of Lots is not modified by
this Amendment, and shall be as set forth in the Contract and the Development
Agreement, whether for the Lots purchased in the December 2007 Takedown or the
Initial 2008 Takedown and subject to this temporary purchase price reduction, or
for Lots purchased under the pricing terms of the Contract and Development
Agreement and not a part of the December 2007 Takedown or the Initial 2008
Takedown.  The base purchase price, minimum purchase price and percentage used
to determine total purchase price for Lots purchased prior to December 1, 2007,
shall be as set forth on Exhibit A, attached hereto and made a part hereof, and
shall be in no event less than the minimum prices shown on Exhibit A.


5.           Effect of Amendment.  Except as expressly modified by the terms and
provisions of this Second Amendment, the Contract and the Development Agreement
shall each remain in full force and effect in accordance with their terms, and
are hereby ratified and confirmed by the parties as binding and enforceable for
all purposes.  The parties acknowledge that, as of the date of this Amendment,
neither Seller/Developer nor Purchaser/Builder is in default under the Contract
or the Development Agreement.
 
    6.              Counterparts.  This Second Amendment may be executed in any
number of counterparts, each of which shall be deemed an original, and all of
which, taken together, shall constitute one and the same instrument.
 

           IN WITNESS WHEREOF, the undersigned duly authorized representatives
of the Seller/Developer and Purchaser/Builder have hereunto placed their hands
and seals as of the date and year first above written.


                                                                SELLER/DEVELOPER:


St. Charles Community, LLC,
a Delaware limited liability company


By: /s/ Edwin L. Kelly (SEAL)
                                                                                               
Edwin L. Kelly,
Chairman of the Management Committee




PURCHASER/BUILDER:


U.S. Home Corporation, a Delaware corporation
                By: /s/ Robert Jacoby (SEAL)
                               
                                                                Name: Robert
Jacoby
                                Title: Division President








--------------------------------------------------------------------------------



Exhibit A


Summary of Lennar Lot Inventory
St. Charles Fairway Village
As of November 30, 2007


Lot Number
Date
Settled
Initial
Takedown
Confirmed Minimum
True Up
Method
 
Single Family
           
 
34 F
 
10/11/06
 
130,000
 
125,000
 
30%
 
49 F
11/10/06
100,000
100,000
30%
 
4 M
12/12/06
100,000
100,000
30%
 
23 M
06/11/07
112,500
112,500
30%
                       
 
Townhomes
           
51 I
07/11/07
85,000
65,000
30%
 
1 I
08/14/07
85,000
65,000
20.5%
 
2 I
08/14/07
85,000
65,000
30%
 
3 I
08/14/07
85,000
65,000
20.5%



